DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
	The instant application is deemed to be directed to a nonobvious improvement over all prior art of record. The prior art of record teaches methods of distributed schedulers.  For example, the instant application is deemed to be directed to a nonobvious improvement over the inventions recited in Spivak et al. (United States Patent Application Publication 20170364392) and in view of Trehan et al. (United States Patent Application Publication 20170177221).
	Spivak teaches hierarchal distributed scheduling using a plurality of leaf schedulers (Abstract, components of a distributed scheduler are organized into a hierarchy, such as a tree. A placement request received at a root scheduler of the hierarchy is propagated down the hierarchy, either to all children or to randomly selected subsets of children of each scheduler in the hierarchy. Leaf schedulers in the hierarchy that receive the request each propagate back up a score indicating the amount of free resources in its corresponding resource bucket). Trehan also teaches a hierarchal distributed scheduler using a plurality of leaf schedulers ([0045], Weights of leaf schedulers in the scheduler hierarchy are propagated upwards only till the children of the FGIO scheduler 138, and not to the FGIO scheduler 138). Trehan also assigns resources to its schedulers based on calculated weight ([0040], the various embodiments of the present disclosure describe systems and methods that provide for performing dynamic weight accumulation of schedulers in a scheduler hierarchy to achieve fair allocation of resources. In particular, schedulers in a scheduler hierarchy allocate resources to its child schedulers fairly based on weights through dynamic weight accumulation, wherein weights are propagated throughout the scheduler hierarchy in a bottom-up fashion). The improvement includes: 
performing a coordinated drain to release data being processed by a select subset of active 				autonomous schedulers within the set of autonomous schedulers and select non-overlapping 			hierarchies related to the first autonomous scheduler and first coarse hierarchy; and 
in response to the coordinated drain completing, allowing the first autonomous scheduler to run based 			upon the first autonomous scheduler being unsynchronized with a second autonomous scheduler 		for a second coarse hierarchy non-overlapping with the first coarse hierarchy and being synchronized with 	a third autonomous scheduler based upon the first autonomous scheduler being at least one of a descendant 	or an ancestor of the third autonomous scheduler within the first coarse hierarchy, wherein the first 	autonomous scheduler schedules a task of the portion of thread resources of the first coarse hierarchy.

The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELISSA A. HEADLY
Examiner
Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199